Citation Nr: 0902589	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected cesarean section scar, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a mental condition.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In September 2006, the veteran informed 
VA she moved to Missouri.  The veteran's claims file was then 
transferred to the St. Louis RO.  


FINDINGS OF FACT

1.  The competent medical evidence showed that the veteran's 
cesarean section scar measured 18 centimeters by 1 
millimeter, was without underlying tissue loss, and resulted 
in no limitation of function of an affected part.

2.  The competent medical evidence did not show that the 
veteran has a clinical diagnosis of any mental disorders, to 
include postpartum depression or major depressive disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected cesarean section scar have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7804 (2008).

2.  A mental condition was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claims, in correspondence dated in August 
2004, the Cheyenne, Wyoming RO advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Specifically, the RO advised that VA would obtain 
records in the custody of federal agencies, and that it was 
the veteran's responsibility to obtain records in the custody 
of non-federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in her possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The Board acknowledges that the March 2006 correspondence was 
not timely in that it was not provided prior to the initial 
adjudication of the veteran's claims.  See Pelegrini, 18 Vet. 
App. at 120.  The Board, however, finds no prejudice as a 
result of this error.  See Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007) (holding that VCAA notice errors 
are presumed to be prejudicial and it is VA's duty to rebut 
the presumption).  For reasons explained more fully below, 
the Board is denying the claim of entitlement to service 
connection for a mental condition.  As such, neither a 
disability rating nor an effective date will be assigned, 
making evidence pertaining to either of these elements 
irrelevant.  A failure to provide notice of these elements 
could not have resulted in prejudice with respect to the 
service connection claim.  

As for the claim for a higher initial rating for the cesarean 
section scar, the Board also finds the veteran has not been 
prejudiced by any notice deficiency errors.  With the grant 
of service connection the claim was substantiated and further 
VCAA notice was not required.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The absence of notice on the rating or 
effective date elements of the claim is not generally 
prejudicial to a claimant.  Id.  The veteran has not alleged, 
nor does the record reveal, prejudice from the absence of 
notice on these elements.  

Moreover, the veteran has supported her claim with statements 
describing the severity of her cesarean section scar (see 
e.g., veteran's substantive appeal in which she described 
numbness and tingling in the abdominal area).  These 
statements demonstrated the veteran had actual knowledge of 
the type of evidence needed to support her claim for a higher 
initial rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (noting that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim).
 
Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  In September 2006, the RO received private 
medical records and correspondence from the veteran in which 
she indicated that the private medical records were all of 
her medical records since she was separated from the 
military.  The claims file also showed that the RO obtained 
medical records from West Shore Primary Care and Elyria 
Memorial Hospital on the veteran's behalf.  The records from 
Elyria Memorial Hospital included records of treatment from 
Dr. C.K.  The veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file.
 
The veteran was provided with VA medical examinations in 
January 2007 for the conditions that are the subject of this 
appeal.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Accordingly, the Board will proceed with appellate review.

Increased Rating for Cesarean Section Scar

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

The veteran's service-connected cesarean section scar is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 7804.  A 10 percent rating is the highest 
available under that diagnostic code.  Under the criteria for 
rating skin disabilities, a higher rating of 20 percent 
rating is warranted for scars, other than head, face, or 
neck, that are deep or that cause limited motion, when the 
area exceeds 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars may also 
be rated based on limitation of function of the affected 
part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

In her substantive appeal, dated in March 2007, the veteran 
asserted that she was entitled to a rating in excess of 10 
percent for her service-connected cesarean section scar 
because of the loss of feeling in her abdominal area.  The 
veteran reported experiencing numbness and tingling 
sensations in the area of the scar.  In her notice of 
disagreement, dated in July 2007, the veteran reported 
experiencing occasional pain in the area of the scar.  

The medical evidence does not support the grant of a rating 
in excess of 10 percent under any applicable diagnostic 
codes.  In a VA examination report, dated in January 2007, 
Dr. J.U. noted the veteran's subjective complaints of dull 
pain and numbness along the incision of the scar.  The scar 
was observed to be 18 centimeters long by 1 millimeter wide; 
which was far below the area of 77 square centimeters 
necessary for a 20 percent rating.  

The January 2007 VA examination report also failed to show 
that the scar was deep or caused limited function of an 
affected part.  In the report, the doctor noted the scar was 
not deep because there was no underlying soft tissue loss.  
The doctor also observed that the scar was on the lower 
abdomen.  There was no evidence of loss of function of the 
abdomen.  The evidence does not support a schedular rating in 
excess of 10 percent under the criteria for rating skin 
disabilities.  See 38 C.F.R. § 4.118 (2008).  

Finally, the Board also observes that there is no evidence of 
record that the veteran's service-connected cesarean section 
scar causes marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  To the contrary, in the VA 
examination report, the doctor stated that the scar did not 
affect the veteran's ability to work as a college student or 
to work as a housewife with three children.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, to the extent that the veteran's service-
connected cesarean section scar interferes with her 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Service Connection for a Mental Condition

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The veteran has asserted in her notice of disagreement, dated 
in July 2005, that she suffered from postpartum depression 
brought on by the birth of her second child.  The veteran 
also asserted that she was diagnosed with postpartum 
depression in December 2003.  

The veteran's service medical records confirmed that she was 
diagnosed with, and treated for, postpartum depression 
following childbirth in December 2003.  In response to the 
veteran's statements in a postpartum questionnaire, dated in 
January 2004, she was placed on medication and instructed to 
follow up in 3-4 weeks.  Thereafter, the service medical 
records showed, she continued to be seen for psychiatric 
follow-up.  Subsequent records, including a chronological 
record of medical care, dated in February 2004, confirmed the 
veteran was diagnosed with postpartum depression.  The 
assessment at that time was stable status post mild 
postpartum depression, symptoms controlled with Paxil.  
Subsequent chronological records of medical care, dated in 
March, April, and May 2004, were significant for a diagnosis 
of major depressive disorder, single episode, mild.  Similar 
findings were reported in a July 2004 chronological record of 
medical care.  In that record, Dr. A.W., Psychiatrist, 
diagnosed major depressive disorder, single episode, mild, in 
remission, postpartum onset.  

Although the service medical records showed a diagnosis of 
postpartum depression/major depressive disorder in service, 
terms used by the examining physicians such as "single 
episode" and "in remission" indicated that this was not a 
chronic condition.  

Moreover, post-service medical evidence failed to confirm a 
current diagnosis of a chronic mental condition.  The veteran 
was provided with a VA mental disorders examination in 
February 2007.  In a report of that examination, Dr. A.L. 
concluded that the veteran did not meet the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV) criteria for 
any chronic mental disorder.  The doctor reasoned that the 
veteran denied having any significant symptoms of depression 
and denied that the symptoms she did have were causing any 
impairment in functioning.  Some of these symptoms included 
feeling overwhelmed with her children, feeling "weepy" 
around her menstrual cycle, being easily irritable and 
agitated, and lacking energy to keep up with her children.  

As indicated in her report, Dr. A.L. based her conclusion on 
a review of the veteran's claims file and Kansas City VAMC 
records.  The doctor also provided a thorough discussion of 
the veteran's medical, occupational, and social history as 
found in these records and reported by the veteran on 
examination.  The doctor also discussed her own clinical 
observations from the examination; noting, for example, that 
the veteran was alert, displayed logical and goal oriented 
thought processes, and had appropriate affect.  The Board 
finds this report to be highly probative against the 
veteran's claim.  

The Board has considered the veteran's lay statements 
regarding the presence of a mental disorder, but declines to 
give them any weight.  As a layperson, she is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because she 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current mental disability has 
been clinically shown, the Board has no basis upon which to 
grant compensation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the Board must deny the service connection 
claim.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 

	(CONTINUED ON NEXT PAGE)

	
ORDER

1.  An initial rating in excess of 10 percent for service-
connected cesarean section scar is denied.

2.  Service connection for a mental condition, to include 
post-partum depression, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


